FILE COPY
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




                                 ffgS    'y.Vj     V
5/11/2015                       gS: \/WmL                      COA No. 12-13-00168-CR
GENTRY, SAMUEL C.             Tr. Ct. No. 241-1540-12                        PD-1312-14
The appellant's motion for bail, pursuant to Texas Code of Criminal Procedure, Art.
44.04(h), has this day been filed; ten (10) copies must be filed with this Court within
three (3) days of this notice. The motion will be presented to the Court ten days
after the date of this notice. A response, if any is desired, must be filed within the
said ten days. Please submit an original and ten (10) copies of your response.

                                                                  Abel
                              12TH COURT OF APPEALS CLERK
                              CATHY LUSK
                              1517 W. FRONT, ROOM 354
                              TYLER, TX 75701
                              * DELIVERED VIA E-MAIL *